DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in responses to the pre-amendments filed on 10/9/2020 and 10/22/2020.
3.	In the pre-amendment filed on 10/09/2020, applicant has made changes to the drawings and the specification. There is not any change to the claim being provided in this pre-amendment. The pending claims are claims 1-16
A) Regarding to the drawings, applicant has submitted a replacement sheet contained figures 11A-11B and 12A-12F; and
B) In the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter.
4.	Regarding to the pre-amendment filed on 10/22/2020, applicant has resubmitted the replacement sheet contained figures 11A-11B and 12A-12F in response to the Notice of Incomplete reply mailed to applicant on 10/14/2020. There is not any change being made to the specification and the claim in the pre-amendment filed on 10/22/2020.
Election/Restrictions
5.	In response to the restriction mailed to applicant on 04/08/2022, applicant has made an election without traverse of Invention I in the reply filed on 06/10/2022. 
6.	As a result of applicant’s election, claims 1-13 are examine din the present office action, and claims 14-16 have been withdrawn from further consideration as being directed to non-elected invention II. Applicant should note that the non-elected claims 14-16 will be rejoined if the linking claims 1 and 13 are later found as allowable claims.
Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
8.	The listing of references in the specification, see pages 2, 3, 6, 16, 42, 43,  and 46, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
9.	The replacement sheet contained figures 11A-11B and 12A-12F was received on 10/22/2020. As a result of the changes to the drawings, the application now contains a total of eight sheets of figures 1-10, 11A-11B and 12A-12F which includes seven sheets of figures 1-10 as filed on 06/25/2020 and one replacement sheet contained figures 11A-11B and 12A-12F as filed on 10/22/2020. The mentioned eight sheet of figures 1-10, 11A-11B and 12A-12F are objected by the examiner for the following reason(s).
10.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference “10” in figure 5 which reference is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
11.	The substitute specification filed on 10/09/2020 has been entered.
12.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
13.	The specification is objected to because the Summary of the Invention contains numerous details of the invention and includes descriptions of prior art. It noted that the present summary longs more than 46 pages. Applicant is respectfully required to provide a brief summary of the invention and moves other detailed description of the invention to the section of “Detailed description of the drawings (invention ?)”. Appropriate correction is required.
Claim Interpretation
14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

15.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
16.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “computer-aided analysis” as recited in claim 1; and
b) the definition of digital microscope images” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
17.	Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
The use of terms “the” and “said” to refer to an element previously recited/claimed throughout the claims is not consistent. In particular, while applicant uses the term of “the” to refer to an element previously recited/claimed in each of claims 1-4, 6-8 and 12-13; however, applicant uses both terms “the” and “said” for an element being recited/claimed in each of claims 5, and 9-11 (see claim 5 on line 3, claim 9 on line 3, claim 10 on line 2 and claim 11 on line 3). It is suggested that the term “said” appeared in each of claims 5 and 9-11 be changed to --the-- to maintain a consistency in claimed language throughout the claims.
Claim Rejections - 35 USC § 112
18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not provide support for an apparatus having an object stage comprises a sample stage and a carriage wherein the sample stage is mounted translatably along a z-axis on the carriage by at least two pins wherein “said pins … the sample stage (5)” as claimed. In particular, the disclosure does not support for the pin(s) being mounted on both the carriage and the sample stage.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) each of the features thereof “the microscopic examination” (line 1); “the z-axis” (line 3); “the definition of digital microscope images” (line 5); and “the x/y-axes” (line 10) lacks a proper antecedent basis;
a2) the feature thereof “a plurality of spatially distributed samples” (lines 1-2) is unclear. What does applicant mean by “spatially distribution” of samples?
a3) what does applicant mean by “the definition of digital microscope images” (line 5)? What “definition” of digital microscope images does applicant imply here? and
a4) what does applicant mean by “x/y-axes” (line 10)? Does applicant intend to mean both a X-axis and a Y-axis? If so then the term “x/y-axes” should be changed to --x and y axes--.
b) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the threaded spindle” (line 2). Applicant should note that since the base claim 3 recites “at least one threaded spindle”, see claim 3 on lines 1-2, thus which threaded spindle does applicant imply by “the threaded spindle” in claim 4 on line 2? Should “the threaded spindle” in claim 4 on line 2 (each occurrence) be changed to --the at least one threaded spindle--? 
c) In claim 5: It is also noted that in case that applicant accepts the mentioned suggestion as suggested in element c) above then applicant needs to amend claim 5 to change the terms ““the threaded spindle” appeared in claim 5 on each lines 4 and 5 to --the at least one threaded spindle--? 
Further, claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “said spindle nut (21) preferably being disposed … the carriage (25)” (lines 3-5). Applicant should note that the term "preferably" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "preferably"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Further, the position of the spindle nut is unclear. What does applicant mean by “between toothed wheel (13) and mounting of the threaded spindle on the carriage (25)” (lines 4-5)? Does applicant intend to mean --between toothed wheel (13) and the threaded spindle mounting on the carriage (25)--?
d) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the rotatory movement” (line 5) lacks a proper antecedent basis.
e) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “said pins” (line 2). Applicant should note that since the claim recites “at least two pins” on lines 1-2, thus which pins does applicant imply by “said pins” on line 2? Should “said pins” on line 2 be changed to --the at least two pins--? 
f) In claim 11: It is also noted that in case that applicant accepts the mentioned suggestion as set forth in element f) above then applicant needs to amend claim 11 on line 2 to change the terms “said pins” appeared in claim 11 on line 2 to --the at least two pins--? 
Further, claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the pins … a spherical section (33)” (lines 2-3). It is unclear whether all of the pins has only one spherical section (based on the terms “said pins”) or each of the pin has a spherical section. If all of the pins has only a spherical section then it is unclear how a plurality of pins has only one spherical section.
g) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
g1) the feature thereof “at least one spring (27) is comprises per siding bearing (28)” (lines 1-2). What does applicant mean by the mentioned feature? 
g2) the feature thereof “at least one spring … the sliding bearing (28) makes the claim indefinite due to the use of terms “in particular” on line 3. Applicant should note that the term "preferably" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "preferably"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d); and
g3) Each of the features thereof “the pin (17)” (line 3) and “the sliding bearing (28)” (lines 3-4) lacks a proper antecedent basis. Applicant should note that since the base claims 10 and 11 recites “at least two pins”, see claim 10 on line2, and “at least two partially prismatic shaped sliding bearings”, see claim 11 on lines 1-2 thus which pins does applicant imply by “the pin” in claim 12 on line 3 and “the sliding bearing” in the claim on lines 3-4?
h) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the x/y plane” (line 3) lacks a proper antecedent basis.
i) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22.	Claims 1-2, 6 and 13, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihara et al (US Patent No. 8,786,693).
Kihara et al discloses a microscope system and a method for controlling a microscope system.
a) Regarding to present claim 1, the microscope system as described in columns 4-10 and shown in figs. 1 and 4 comprises the following features:
a1) a microscope system (100) for automatic focusing for the microscopic examination of a plurality of spatially distributed biological samples (1) wherein the microscope system (100) comprising a microscope (21) and an object stage (41-45) which is movable along a vertical or the z-axis relative to the microscope;
a2) the microscope system (100) is configured for automatic focusing by computer-aided analysis via a control apparatus (50) of digital microscope images in a plurality of vertical positions of the object stage (41-44); and
a3) the object stage (41-45) comprises a carriage (44) and a sample stage (41) mounted on the carriage (44)wherein the sample stage (41) is translatable along the vertical axis or z-axis relative to the carriage (44), and the carriage (44) is translatable along a horizontal place relative to the microscope which the horizontal plane having a x-axis and a y-axis
b) Regarding to present claim 2, the translation of the sample stage (41) along the vertical axis is effected by a mechanical actuator (42) wherein the mechanical actuator comprises a stepper motor and drive means in the form of ball screw or rack and opinion or belt and pulley, see column 6.
c) Regarding to present claim 6, the mechanical actuator comprises the mechanical actuator (42) is connected to the sample stage (41).
d) Regarding to present claim 13, a method for controlling operation of microscope system for automatic focusing and microscopic examination of a plurality of spatially distributed biological samples with steps of aligning a biological sample in a horizonal plane having a x-axis and a y-axis by translating the carriage (41) along the x or y-axis, and wherein automatic focusing is achieved by translation of the sample stage (41) along the vertical axis and computer-aided analysis of the definition of digital microscope images in a plurality of vertical positions of the object stage is disclosed by Kihara et al as can be seen in columns 7-10 and fig. 4.
Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 3-4, 7 and 10, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al in view of Schlegel et al (US Publication No. 2017/0072561).
It is noted that while Kihara wet al discloses a mechanism having a drive source such as a stepper motor and a ball screw or a rack and pinion or a belt and pulley for moving a sample stage (41) along a vertical axis with respect to a carriage (44); however, Kihara et al does not clearly disclose that the mechanism comprises at least a threaded spindle and a threaded nut wherein the threaded nut is secured to the sample stage as recited in present claim 3. However, a mechanism having a motor for rotating a threaded spindle and a threaded nut is immovably secured to a movable stage is known to one skilled in the art as can be seen in the mechanism for moving a stage with respect to a carriage provided by Schlegel et al. In particular, in paragraphs [0089]-[0093] and shown in figs. 4-5, Schlegel et al discloses a mechanism (50) for moving a stage (40) in a vertical axis with respect to a carriage (30) wherein the mechanism (50) comprises a motor (52), a threaded spindle (54) and a threaded nut (56) wherein the threaded nut (56) is immovably secured to the stage (40) and the motor (52) rotates the threaded spindle (52) along the vertical axis.
Regarding to present claim 4, the threaded spindle (54) is immovably at least in an axial direction of the carriage (30) and the motor (52) rotates the threaded spindle (54) along the vertical axis.
Regarding to present claim 7, a threaded spindle having a 3-5 threads for use to move a stage would have been obvious to one skilled in the art. 
Regarding to present claim 10, the stage (40) as disclosed by Schlegel et al is mounted translatably along the vertical axis on the carriage (30) via at least two pins (36) which each pins is aligned with the vertical axis and mounted on the carriage 30, see Schlegel et al, see paragraphs [0089] and [0091] and figs. 4-5.
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mechanism for moving a sample stage with respect to a carriage as provided by Kihara et al by using a mechanism  having a motor for rotating a threaded spindle and a threaded nut is immovably secured to a movable stage is known to one skilled in the art as can be seen in the mechanism for moving a stage with respect to a carriage provided by Schlegel et al to meet a particular application.
Conclusion
25.	The US Patent no. 5,638,206 is cited as of interest in that it discloses a microscope system having a microscope and an object stage constituted by a carrier and a sample stage wherein the carrier is movable in a horizontal plane and the sample stage is movable in a vertical axis perpendicular to the horizontal plane. 
Each of the US 6,337,766 and 5,831,764 is cited as of interest in that each discloses a mechanism for moving a stage with respect to a carriage/base wherein the mechanism comprises a motor/know, a belt and pulley, at least a threaded spindle and treaded nut.
The Chinese reference No. 108938321 is cited as of interest in that it discloses a stage having a rectangular configuration and a mechanism having four threaded spindle arranged at four corners of the stage.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872